Citation Nr: 0805931	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma and emphysema.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for hypotension.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1953 to December 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2006, the veteran requested a hearing before a 
Veterans Law Judge.  In February 2006, he withdrew his 
request.  


FINDINGS OF FACT

1. Chronic obstructive pulmonary disease with asthma and 
emphysema was not affirmatively shown to have been present 
contemporaneously with service; and chronic obstructive 
pulmonary disease with asthma and emphysema, first documented 
after separation from service, is unrelated to a disease, 
injury, or event of service origin. 

2. Hypertension was not affirmatively shown to have been 
present contemporaneously with service; hypertension was not 
manifest to a compensable degree within one year of 
separation from active duty; and current hypertension, first 
shown after the one-year presumptive period, is unrelated to 
a disease, injury, or event of service origin.

3. Hypotension is not currently shown. 




CONCLUSIONS OF LAW

1. Chronic obstructive pulmonary disease with asthma and 
emphysema is not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).

2. Hypertension is not due to disease or injury that was 
incurred in or aggravated by service, and hypertension as a 
chronic disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. Hypotension is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and in March 2006.  The 
veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).  

To the extent that the RO provided VCAA notice of the 
effective date of the claims and for the degree of disability 
assignable the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in May 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  With the exception of the separation physical 
examination report, the RO was unsuccessful in obtaining the 
veteran's complete service medical record because the records 
were apparently lost in a fire at National Personnel Records 
Center in 1973.  Due to its unsuccessful attempts to obtain 
the remaining service medical records, the RO in a letter 
dated in November 2004 requested the veteran to furnish 
alternative sources of evidence such as statements from 
individuals with whom he served, letters written, or 
photographs taken during service, and pharmacy prescription 
records.

The RO has obtained the private medical records identified by 
the veteran, consisting of reports from Baylor University and 
the University of Texas.  The veteran himself has submitted a 
medical statement from F.T., D.O.  The veteran has not 
identified any additionally available evidence, to include VA 
medical records, for consideration in his appeal.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection because there is no competent 
evidence of persistent or recurrent symptoms relative to 
these disabilities from the time of service until many years 
later.  Further, hypotension is not currently diagnosed.  

As the evidence does not indicate that the disabilities may 
be associated with service, a medical examination or medical 
opinion need not be obtained for each of the claims under 38 
C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  



In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Chronic Obstructive Pulmonary Disease with Asthma and 
Emphysema 

The veteran asserts that he has chronic obstructive pulmonary 
disease with asthma and emphysema that is attributable to 
service.  In a January 2006 statement, he indicated that his 
respiratory problem "escalated" during his tour of duty in 
the Korean War.  

The only available service medical record, which is the 
veteran's separation physical examination report of December 
1954, does not show any complaint, clinical finding, or 
diagnosis of a respiratory disorder.  The report notes that 
the veteran's lungs were clinically evaluated as normal and 
that a chest X-ray was negative.  After service, the medical 
records are devoid of any reference to a respiratory 
condition for more than three decades.  Private medical 
records from the University of Texas and Baylor University, 
dated beginning in 1997, show diagnosis and treatment of 
chronic obstructive pulmonary disease and asthma.  A Baylor 
University chest X-ray of March 2003 and a CT scan of the 
chest performed at the University of Texas in March 2002 
showed emphysematous changes in both lungs.  A physician at 
the University of Texas in March 2002 noted that the veteran 
had severe emphysema.  Inpatient records from Baylor 
University, dated in March 2003, indicate that the veteran 
had a 10 year history of chronic obstructive pulmonary 
disease and asthma.  Various records dated in 2003 from the 
University of Texas indicate that the veteran had severe or 
end stage, chronic obstructive pulmonary disease.    

Although the evidence shows that the veteran is currently 
diagnosed with chronic obstructive pulmonary disease with 
asthma and emphysema, the disabilities were initially 
manifest in 1997 many years after his discharge from service 
in 1954.  

The absence of documented complaints for more than 30 years 
after service weighs against the claim.  Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

To the extent that the veteran relates his pulmonary 
disability to service, where as here the determinative issue 
involves a question of a medical diagnosis or medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation, not 
capable of lay observation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Therefore, the veteran's statements are 
not competent evidence on the question of a medical diagnosis 
or medical causation.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

Hypertension

The veteran contends that he has hypertension related to 
service.  



The only available service medical record, which is the 
veteran's separation physical examination report of December 
1954, does not show any complaint, clinical finding, or 
diagnosis of hypertension.  The report notes that the 
veteran's heart was clinically evaluated as normal and that 
his blood pressure was 120/70.  

After service, the medical records are devoid of any 
reference to hypertension for many years.  The veteran's 
private physician, F.T., D.O., indicated in a February 1990 
statement that the veteran's blood pressure was responding to 
a therapeutic regime, albeit not to the degree that it was 
within normal limits.  Private records from the University of 
Texas, dated beginning in 1997, indicate diagnosis and 
treatment of hypertension.  Inpatient records from Baylor 
University, dated in March 2003, indicate that the veteran 
was diagnosed with high blood pressure 30 years previously.  

In view of the foregoing, the veteran's initial diagnosis of 
hypertension was many years after his discharge from active 
duty in December 1954.  Further, hypertension has not been 
medically linked to the veteran's period of active duty or to 
the one-year presumptive period following the period of 
active duty that ended in December 1954.  

For these reasons, there is no basis for consideration under 
38 C.F.R. §§ 3.303 and 3.309, in that the hypertension was 
not shown to be due to disease or injury that was incurred 
during service, or shown to be manifest within one year of 
his active service discharge.

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose hypertension or to relate any current hypertension 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an opinion that involves a question of medical diagnosis or 
medical causation that is medical in nature and not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  

For these reasons, the Board rejects any of the veteran's 
statements as competent evidence sufficient to establish the 
diagnosis and etiology of hypertension.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's hypertension became manifest years after his 
service discharge and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt rule 
does not apply. 38 U.S.C.A. § 5107(b).  

Hypotension

The veteran claims that he currently has hypotension related 
to service. 

The only available service medical record, which is the 
veteran's separation physical examination report of December 
1954, does not show any complaint, clinical finding, or 
diagnosis of hypotension.  The report notes that the 
veteran's heart was clinically evaluated as normal and that 
his blood pressure was 120/70.  After service, the private 
medical records do not show a diagnosis of hypotension.  
Although the veteran's private physician, F.T., D.O., 
indicated in a February 1990 statement that the veteran's 
blood pressure was responding to a therapeutic regime, albeit 
not to the degree that it was within normal limits, there is 
still no medical evidence in the record to show that 
hypotension had been diagnosed then or at any time.  

As there is no competent evidence of a current diagnosis of 
hypotension, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

To the extent that the veteran relates hypotension to 
service, where as here, the determinative issue involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim.  

The veteran as a lay person is not competent to offer an 
opinion on medical causation, and consequently his statements 
and testimony to that effect do not constitute favorable 
medical evidence to support the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his condition (i.e., that is, symptoms capable 
of lay observation), the veteran is not competent to make a 
medical diagnosis of a condition that is medical in nature 
(i.e., not capable of lay observation).  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of hypotension, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic obstructive pulmonary disease 
with asthma and emphysema is denied.  

Service connection for hypertension is denied.  

Service connection for hypotension is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


